UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7590



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LAMONT HAROLD GARRISON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-98-132)


Submitted: February 23, 2006                   Decided: March 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lamont Harold Garrison, Appellant Pro Se. James L. Trump, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Lamont Harold Garrison appeals the district court’s order

denying his motion for a copy of his presentence report.              We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.              See United

States v. Garrison, No. CR-98-132 (E.D. Va. filed Aug. 2, 2005 &

entered Aug. 3, 2005).       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -